In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1386V
                                          UNPUBLISHED


    LAURA HAILEY,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: May 10, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for Petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

       On October 14, 2020, Laura Hailey filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on November
14, 2019. Petition at ¶¶ 5, 17, 19; Stipulation, filed May 9, 2022, at ¶¶ 2-4. Petitioner
further alleges that the vaccine was administered in the United States, her injury lasted
more than six months, and neither Petitioner nor any other party has ever brought an
action, or received compensation in the form of an award or settlement, for Petitioner’s
vaccine-related injuries. Petition at ¶¶ 5, 18, 21-22; Stipulation at ¶¶ 3-5. “Respondent
denies that petitioner sustained a SIRVA Table injury, denies that petitioner’s alleged
shoulder injury was caused-in-fact by the flu vaccine, and denies that the flu vaccine
caused petitioner any other injury or her current condition.” Stipulation at ¶ 6.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
      Nevertheless, on May 9, 2022, the parties filed the attached joint stipulation, stating
that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $62,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
.............~··-··· ......... ,.."' ...... . . _ ,,,.,. , _   ,   __..,_ ·--- ... -··- ··· -----... -·.



                                                                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                                                              OFFICE OF SPECIAL MASTERS

                                                                                                                 )
                             LAUR/\ HAILEY.                                                                      )
                                                                                                                 )
                                                                    Petitioner.                                  )
                                                                                                                 )    No. 20- I 386V
                            V.                                                                                   )    Chief Special Master Corcoran
                                                                                                                 )    ECF
                            SECRETARY OF HEALTII AND HUMAN                                                       )
                            SERVICES,                                                                            )
                                                                                                                 )
                                                                    Respondent.                                  )
                         __________________                                                                      )

                                                                                                           STIPULATION

                                             The parties hereby stipulate to the following matters:

                                              1. Laura Hailey. petitioner, filed a petition for vaccine compensation under the National

                          Vaccine Injury Compensation Program, 42 U.S.C.                                          ** J00aa-10 to -34 (the "Vaccine Program"').
                         The petition seeks compensation for injuries allegedly related to petitioner's receipt of an

                         influenza ("flu") vaccine. which vaccine is contained in the Vaccine Injury Table (the "Table'').

                         42 C.F.R. § I 00.J(a).

                                             2. Petitioner received the flu vaccine on November I4.2019. 1

                                             3. The vaccination was administered within the United States.

                                             4. Petitioner alleges that she suffered a right Shoulder Injury Related to Vaccine

                         Administration ("SIRV /\")within the time period set forth in the Table. or, in the alternative,

                         that her right shoulder injury was cause-in-fact by the vaccination. and ftuther alleges that she

                         experienced the residual effects of her injury for more than six months.




                          ' The vaccination record indicates that petitioner received the vaccine in her left deltoid.
                          Petitioner avers that she received the vaccine in her right deltoid.
DocuS1gn Envelope ID: 6E7 A87 E1-BD0E-4CB2-9CAC -A 19BO0E38FF4




                      5. Petitioner represents that there has been no prior award or settlement of a civil action

             for damages on her behalf as a result of her condition.

                      6. Respondent denies that petitioner sustained a SIRVA Table injury, denies that

             petitioner's alleged shoulder injury was caused-in-fact by the flu vaccine, and denies that the flu

             vaccine caused petitioner any other injury or her current condition.

                      7. Maintaining their above-stated positions, the parties nevertheless now agree that the

             issues between them shall be settled and that a decision should be entered awarding the

             compensation described in paragraph 8 of this Stipulation.

                      8. J\.s soon as practicable after an entry of judgment reflecting a decision consistent with

             the terms of this Stipulation, and after petitioner has filed an election to receive compensation

             pursuant to 42 U.S.C.     *300aa-2l(a)(l), the Secretary of Health and Human Services will issue
             the following vaccine compensation payment:

                      A lump sum of $62,000.00 in the form of a check payable to petitioner. This
                      amount represents compensation for all damages that would be available under 42
                      U.S.C. § 300aa-l5(a).

                      9. As soon as practicable after the entry oCjudgment on entitlement in this case, and after

             petitioner has filed both a proper and timely election to receive compensation pursuant to

             42 U.S.C. § 300aa-2 l (a)(l ), and an application, the parties will submit to further proceedings

             before the special master to award reasonable attorneys' fees and costs incurred in proceeding

             upon this petition.

                      l 0. Petitioner and her attorney represent that compensation to be provided pursuant to

             this Stipulation is not for any items or services for which the Program is not primarily liable

             under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be




                                                                 2
•vuv•~· ·   "-IIV\;IV .... V   • ~ . V ' - ' , \Vf ' - .   I.J~V'-   ~ ............   ..,....,, ,...., ' \ '   ..,...,...,v.._..,...,,   I   ...




                     expected to be made under any State compensation programs. insurance policies, Federal or

                     State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

                     § 1396 et seq.)). or by entities that provide health services on a pre-paid basis.

                                        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

                     pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

                     l 5(i), subject lo the availability of sufficient statutory funds.

                                         12. The parties and their attorneys further agree and stipulate that. except for any award

                     for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

                     pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

                    strict construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

                    *300aa- l 5(g) and (h).
                                        13. In return for the payments described in paragraphs 8 and 9, petitioner. in her

                     individual capacity. and on behalf of her heirs, executors, administrators. successors or assigns.

                    does forever irrevocably and unconditionally release. acquit and discharge the United States and

                     the Secretary of Health and Human Services from any and all actions or causes of action

                    (including agreements, judgments, claims, damages, loss of services. expenses and all demands

                    of whatever kind or nature) that have been brought. could have been brought. or could be timely

                    brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

                     Program, 42 U.S.C. § 300aa-l Oet seq., on account of: or in any way growing out of, any and all

                     known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

                     from, or alleged to have resulted from. the Ou vaccination administered on November 14. 2019.

                    as alleged by petitioner in a petition for vaccine compensation filed on or about October 14,

                    2020. in the Uni ted States Court of Federal Claims as petition No. 20-1386V.



                                                                                                                                                   3
DocuS1gn envelope ID: 61: 7A87E 1-BO0l:-4CB2-9CAC-A19BU0l:38f-f-4




                       I4. If petitioner should die prior to entry of judgment, this agreement shall be voidable

              upon proper notice to the Court on hehal f of either or both of the parties.

                       I 5. If the special master fails to issue a decision in complete conformity with the terms

              of this Stipulation or if the Court of Federal Claims fai ls to enter judgment in conformity with a

              decision that is in complete conformity with the terms or this Stipulation, then the parties'

              settlement and this Stipulation shall be voidable at the sole discretion of either party.

                       16. This Stipulation expresses a full and complete negotiated settlement of liability and

             damages claimed under the National Childhood Vaccine Injury Act of 1986. as amended. except

             as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part or the

              parties hereto to make any payment or to do any act or thing other than is herein expressly stated

             and clearly agreed to. The parties further agree and understand that the award described in this

             Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

             amount of damages, and further. that a change in the nature oCthe i1~ury or condition or in the

              items of compensation sought, is not grounds to modify or revise this agreement.

                       l 7. This Stipulation shall not be construed as an admission by the United States or the

             Secretary or I lcalth and Human ScrviUocu::;Ign t:nvelope IU: ot:7 A87t:1-l:3D0E-4CB2-9CAC-A 19BD0E38FF4




              Respectfully submitted,

              PETITIONER:
           l , Docu$1gned by:


           ~~1~~~--
              LAURA HAILEY


              ATTORNEY OF RECORD FOR                                                 AUTHORIZED REPRESENTATIVE
              PETITlON-                                                              OF THE ATTORNEY GENERAL:
                 .,,... .-✓
                I
                                                                                     ~~~~J...i\C'--
                                                                                     HEATHER L. PEARLMAN
              Maglio hristopher & Toale                                              Deputy Director
              1325 om1h Avenue, Suite 1730                                           Torts Branch
              Seattle, WA 98101                                                      Civil Division
              Tel: (888) 952-5042                                                    U.S. Depa11ment of Justice
              Email: jolins@mctlaw.com                                               P.O. Box 146
                                                                                     Benjamin Franklin Station
                                                                                     Washington, DC 20044-0146

              AUTHORIZED REPRESENTATIVE                                              ATTORNEY OF RECORD FOR
              OF THE SECRETARY OF HEALTH                                             RESPONDENT:
              AND HUMAN SERVICES:
               George R. Grimes -S14
                                          Digitally signed by George R. Grimes
                                          -s1 4
                                          Date: 2022.04.18 15:41 :33 -04'00
                                                                                      Scv,o..-V\ c_ . °'Dvll f a.r,
                                                                                          ~¼~Lfe...~
             CDR GEORGE REED GRJMES, MD, MPH                                         SARAH C. DUNCAN
             Director, Division oflnjury                                             Trial Attorney
              Compensation Programs                                                  Torts Branch
             Health Systems Bureau                                                   Civil Division
             Health Resources and Services                                           U.S. Department of Justice
              Administration                                                         P.O. Box 146
             U.S. Department of Health                                               Benjamin Franklin Station
              and Human Services                                                     Washington, DC 20044-0146
             5600 Fishers Lane, 08NI46B                                              Tel: (202) 514-9729
             Rockville, MD 20857                                                     Email: sarah.c.duncan@usdoj.gov



             Dated:       6S    lo ~It.cu....   (




                                                                                 5